THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

PAIGE LYNN CURRY,

Plaintiff, :

V. : 3:18-CV-798
(JUDGE MARIANI)

ANDREW SAUL,
Commissioner of Social Security,

Defendant.

ORDER

—_—_—_—_

AND NOW, THIS __/ : xh DAY OF SEPTEMBER, 2019, upon review of

Magistrate Judge Mehalchick’s Report & Recommendation (“R&R”) (Doc. 15) for clear error
or manifest injustice, IT IS HEREBY ORDERED THAT:

1. The R&R (Doc. 15) is ADOPTED for the reasons discussed therein.

2. Plaintiffs Appeal is DENIED.

3. The Commissioner of Social Security's decision is AFFIRMED.

4. The Clerk of Court is directed to CLOSE this case.

 

 

Robert D. Mariani
United States District Judge
